Citation Nr: 1004420	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for hearing loss of 
the left ear.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder other than PTSD.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from September 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
bilateral hearing loss on the basis that new and material 
evidence had not been received to reopen the claim, and 
which denied service connection for PTSD.  

The Board notes that prior to the September 2004 rating 
decision, there has not been a rating decision which denied 
a claim of service connection for hearing loss of the left 
ear.  Thus, the issue of service connection for left ear 
hearing loss is phrased on the title page of this document 
as one to be decided on the merits.  

The Board also notes that there appears to be a question as 
to whether finality has attached to the rating decision of 
September 2004, denying an original claim of service 
connection for left ear hearing loss and denying an 
application to reopen a claim of service connection for 
right ear hearing loss.  In its statement of the case in 
January 2007, the RO indicates that a reopened claim was 
received in May 2005, after which the Veteran's claims were 
readjudicated in a December 2005 rating decision, following 
which a notice of disagreement was received from the Veteran 
in December 2005.  

However, notice is taken of 38 C.F.R. § 3.156(b), which 
provides that when new and material evidence is received 
prior to the expiration of an appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see 
also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In 
this case, a May 2005 VA medical statement, meeting the 
requirements of 3.156(b) was submitted in May 2005, within 
one year of the September 2004 decision, thus precluding the 
attachment of finality to the September 2004 determination.  

Further, in a December 2005 rating decision, the RO 
determined in part that the Veteran's claim for service 
connection for PTSD represented a claim to reopen his 
previously denied claim for one or more psychiatric 
disorders, finding that although new and material evidence 
had been received to reopen the previously denied claim, 
service connection for PTSD was not warranted based on all 
the evidence of record.  

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In this case, the 
issue of the Veteran's entitlement to service connection for 
PTSD was never raised or adjudicated prior to entry of the 
February 2004 claim herein at issue, and as such, the Board 
construes the Veteran's claim for service connection for 
PTSD to be an original claim and not one subject to the laws 
and regulations governing the finality of prior VA 
adjudications.  Accordingly, such issue has been restyled on 
the title page of this document.  

The claim of service connection for right ear hearing loss, 
reopened herein below, and the claims of service connection 
for left ear hearing loss and PTSD, are herein REMANDED to 
the RO through the VA's Appeals Management Center (AMC) in 
Washington, DC, for additional development.


FINDINGS OF FACT

1.  By its rating decision of January 2001, the RO most 
recently denied entitlement to service connection for 
hearing loss of the right ear, with the RO finding that new 
and material evidence had not been received to reopen the 
previously denied claim; written notice of the RO's action 
of January 2001 and of the Veteran's right to appeal was 
furnished to him later in the same month, following which no 
timely appeal was initiated.  

2.  In February 2004, the Veteran filed an application to 
reopen a claim of service connection for hearing loss of the 
right ear, and the RO by its rating decision of September 
2004 denied such claim on the basis that new and material 
evidence had not been received to reopen the previously 
denied claim.  

3.  In May 2005, the Veteran submitted a report dated in May 
2005 from a treating VA physician in which an opinion was 
set forth to the effect that the Veteran's hearing loss was 
caused or aggravated by his military service; this opinion 
evidence was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant of previously submitted materials, and raises a 
reasonable possibility of substantiating the previously 
denied claim.  


CONCLUSIONS OF LAW

1.  The RO's January 2001 decision, denying service 
connection for hearing loss of the right ear, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).  

2.  New and material evidence has been received to reopen 
the Veteran's claim for service connection for hearing loss 
of the right ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the 
Board finds that a discussion of the VA's "duty to notify" 
and "duty to assist" obligations is not necessary since the 
Veteran will not be prejudiced by any deficiency in those 
obligations given the favorable decision with respect to the 
reopening of his previously denied claim of service 
connection for hearing loss of the right ear.

The Veteran essentially contends that he has submitted new 
and material evidence with which to reopen his previously 
denied claim for service connection for right ear hearing 
loss.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
that has been finally disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will 
be evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here based on the claim to reopen filed in 2004, the 
definition of new and material evidence is as follows:  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not previously been presented to the 
Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 
2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as an organic disease of the nervous system 
inclusive of a sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection for hearing loss of the right ear was 
denied by previous RO and Board decisions, the most recent 
of which was entered in January 2001.  Notice of the January 
2001 denial and of the Veteran's appellate rights was 
provided to him by the RO's January 2001 correspondence.  No 
appeal of the January 2001 denial was then entered within 
the time limits prescribed by law, thereby rendering such 
action final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In February 2004, the Veteran applied to reopen his 
previously denied claim of service connection for hearing 
loss of the right ear.  Such claim was denied by the RO in a 
rating decision of September 2004 on the basis that new and 
material evidence had not been submitted to show that a 
right ear hearing loss existing prior to service had been 
aggravated by service.  Notice of the September 2004 denial 
and of the Veteran's appellate rights was provided to him by 
the RO through its October 2004 correspondence.  

The additional pertinent evidence presented since the 
January 2001 rating decision consists, in part, of a medical 
opinion, dated in May 2005, by a treating VA physician, who 
opined that the Veteran's decreased hearing was either 
caused or exacerbated by his military experience.  This 
medical record was not previously considered by the RO and 
is neither cumulative nor redundant of previously submitted 
materials.  It relates to an unestablished fact necessary to 
substantiate the claim, that is, whether current right ear 
hearing loss was incurred in or aggravated by service.  
Further, the opinion raises a reasonable possibility of 
substantiating the previously denied claim.  

As this evidence is new and material, the claim of service 
connection for right ear hearing loss is reopened.  The 
merits of the claim will be addressed further in the REMAND 
portion of this document herein below, along with the claims 
of service connection for hearing loss of the left ear and 
PTSD.


ORDER

As new and material evidence has been submitted, the claim 
of service connection for hearing loss of the right ear is 
reopened, and to this extent only the appeal is granted.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
this regard, the Board finds that there is additional 
evidence that has not been obtained that is relevant to the 
Veteran's claim that should be obtained prior to further 
appellate review.

The Board notes parenthetically that no hearing loss of the 
Veteran's left ear meeting the criteria of 38 C.F.R. § 3.385 
was shown at the time of service entrance, thereby 
precluding any determination that left ear hearing loss 
clearly and unmistakably preexisted service, and that VA 
audiological examination in June 2000 denotes hearing loss 
of the left ear for VA purposes.  The record also includes, 
among other evidence, a May 2005 opinion from a treating VA 
physician that the Veteran's hearing loss was caused or 
aggravated by military service.  Remand is necessary to 
conduct a VA audiological examination and to obtain a VA 
medical opinion as to the relationship between the Veteran's 
claimed bilateral hearing loss and his period of military 
service.  38 C.F.R. § 19.9 (2009). 

During the course of the instant appeal, VA has been advised 
by the Veteran that he has been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
1998.  VA examination and treatment records dating to at 
least 2000 indicate the Veteran's receipt of SSA benefits 
for physical and mental disorders, but there is no 
indication that VA has ever attempted to obtain pertinent 
SSA records.  The Board notes that the VA has a duty to 
obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  The Board is aware that it need not obtain 
SSA records prior to determining that there is no reasonable 
possibility that such are relevant to the Veteran's claims 
for VA compensation, see Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010), but this is a case in which that 
possibility cannot be excluded.  

The record reflects that by a deferred rating decision in 
November 2005 an RO employee requested that SSA records be 
obtained for review, but that in December 2005 another VA 
employee concluded that SSA records had no bearing on the 
Veteran's claims, noting that the rating for hemorrhoids was 
not at issue and VA pension was not being sought.  Such 
rationale is in error and remand is required in order to 
obtain all pertinent SSA records.  

Regarding the Veteran's claimed PTSD, the record denotes 
symptoms thereof but no PTSD diagnosis.  Should the 
development on remand identify such a diagnosis, a VA 
examination and opinion as to its linkage to the Veteran's 
period of military service may be in order.  

Additionally, as it is asserted that the symptoms of a 
mental disorder arose from or was aggravated by service, a 
mental disability, however diagnosed, must also be included 
in the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (In a claim for a mental disorder, the Veteran had 
neither the legal nor medical knowledge to narrow the 
universe of his claim or his current condition and the claim 
must rather be considered a claim for any mental 
disability.).  In support of his claim, the Veteran has 
submitted medical opinions dated in May 2005 and May 2006, 
from two treating VA psychiatrists.  One physician stated 
that the Veteran has been mislabeled as having PTSD, and 
both physicians opined that the Veteran's current poor 
functionality due to mental disability was a direct result 
of his military service.  For this reason, further 
procedural and evidentiary development is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  On the claims of service connection 
for right ear hearing loss and left ear 
hearing loss, ensure content-complying 
VCAA notice with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies 
VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran), including notice 
to the Veteran of what information and 
evidence are still needed to 
substantiate his claims of service 
connection for hearing loss of the left 
ear and the right ear on the merits.  

2.  Obtain all pertinent VA treatment 
records, not already on file, for 
inclusion in the Veteran's claims 
folder.  

3.  Obtain all SSA records pertaining to 
the Veteran's claim for disability 
benefits, for inclusion in his VA claims 
folder.  

4.  Thereafter, afford the Veteran a VA 
audiological examination in order to 
ascertain the nature and etiology of the 
claimed hearing loss in each of his 
ears.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner is also asked to provide a 
medical opinion as to the following:

(a)  Does the Veteran have 
hearing loss of either ear 
that meets the criteria of 
38 C.F.R. § 3.385?

(b)  Is there sufficient 
factual evidence to support a 
well-reasoned conclusion that 
the Veteran had hearing loss 
of either ear that preexisted 
his entry onto active duty in 
September 1976, and, if so, 
did any preexisting hearing 
loss of either ear undergo a 
permanent increase in severity 
beyond natural progression of 
the condition during service, 
that is, a worsening of the 
underlying condition as 
contrasted with a worsening of 
symptoms, considering accepted 
medical principles pertaining 
to the history, manifestation, 
clinical course, and character 
of the pre-existing condition?

(c)  If the Veteran has any 
hearing loss in either ear 
that meets the criteria of 38 
C.F.R. § 3.385 but such 
condition is not found to have 
preexisted his service 
entrance, is it at least as 
likely as not (50 percent or 
greater degree of probability) 
that such hearing loss had its 
onset during active service or 
is otherwise related to his 
period of active service or 
any incident thereof, 
inclusive of acoustic trauma?

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

A clear rationale for all opinions 
should be provided.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

5.  Any other development deemed 
necessary, to include a VA examination 
and nexus opinion, should also be 
undertaken by the RO/AMC if and only if 
the evidence developed on remand 
reflects the existence of current 
disability involving a PTSD diagnosis.  

6.  On the claim of service connection 
for a mental disorder other than PTSD, 
ensure compliance with the duty to 
notify provisions of VCAA, including 
notice to the Veteran of what 
information and evidence is required to 
reopen any previously denied claim of 
service connection for a mental 
disorder, and develop the claim in 
accordance with the duty to assist, 
including obtaining a VA examination and 
nexus opinion, if deemed necessary.  38 
C.F.R. § 3.159.  

7.  Thereafter, readjudicate the claims 
on appeal based on all of the evidence 
of record.  If the disposition of the 
claims remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford them an 
applicable opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


